Citation Nr: 0102088	
Decision Date: 01/25/01    Archive Date: 01/31/01

DOCKET NO.  99-18 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to recognition of 
S.I. as the veteran's adopted child for purposes of VA 
benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel



INTRODUCTION

The veteran served on active duty during World War II.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a September 1998 decision of 
the Department of Veterans Affairs (VA) Manila, Philippines, 
Regional Office (RO).

The veteran's appeal originally included the issue of whether 
new and material evidence has been submitted to reopen the 
veteran's claim of entitlement to recognition of P.I. as the 
veteran's adopted child for purposes of VA benefits.  The 
Board notes that a substantive appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
38 C.F.R. § 20.204 (2000).  In June 1999 correspondence, the 
veteran stated that he wanted to withdraw the issue from 
appellate review.  The Board finds that this constitutes the 
requisite "writing" to withdraw the issue.  Consequently, 
the only issue currently before the Board for review is 
whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to recognition of 
S.I. as the veteran's adopted child for purposes of VA 
benefits.


REMAND

Since the November 1998 Statement of the Case, the veteran 
submitted additional evidence to the RO in support of his 
claim.  This evidence includes a May 1999 Certification from 
S.I.'s school indicating that the facility recognized the 
veteran and his wife as the child's guardians and parents.  
Accordingly, this evidence is "pertinent" to the veteran's 
current claim.  38 C.F.R. § 20.1304(c)(2000) states, in 
pertinent part:

Any pertinent evidence submitted by the 
appellant or representative which is 
accepted by the Board under the 
provisions of this section, as well as 
any such evidence referred to the Board 
by the originating agency under 
§ 19.37(b) of this chapter, must be 
referred to the agency of original 
jurisdiction for review and preparation 
of a Supplemental Statement of the Case 
unless this procedural right is waived by 
the appellant or representative or unless 
the Board determines that the benefit, or 
benefits, to which the evidence relates 
may be allowed on appeal without such 
referral.  Such waiver must be in writing 
or, if a hearing on appeal is conducted, 
formally entered on the record orally at 
the time of the hearing.

38 C.F.R. § 19.37(a)(2000) states, in pertinent part:

Evidence received by the agency of 
original jurisdiction prior to transfer 
of the records to the Board of Veterans' 
Appeals after an appeal has been 
initiated (including evidence received 
after certification has been completed) 
will be referred to the appropriate 
rating or authorization activity for 
review and disposition.  If the Statement 
of the Case and any prior Supplemental 
Statements of the Case were prepared 
before the receipt of the additional 
evidence, a Supplemental Statement of the 
Case will be furnished to the appellant 
and his or her representative as provided 
in § 19.31 of this part, unless the 
additional evidence received duplicates 
evidence previously of record which was 
discussed in the Statement of the Case or 
a prior Supplemental Statement of the 
Case or the additional evidence is not 
relevant to the issue, or issues, on 
appeal.

Consistent with the provisions of 38 C.F.R. §§ 20.1304(c), 
this evidence must be referred to RO for review.

In addition, the remand will provide the RO the opportunity 
to consider the claim in light of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000)(hereafter VCAA), and determine what, if any, action is 
required under the new law in this matter.  

In light of the foregoing, the Board finds that further 
development, as specified below, is warranted.  Accordingly, 
this case is REMANDED for the following development:

1.  The veteran may submit additional 
evidence and argument in support of his 
claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The RO should re-adjudicate the issue 
of whether new and material evidence has 
been submitted to reopen the veteran's 
claim of entitlement to recognition of 
S.I. as the veteran's adopted child for 
purposes of VA benefits.  This includes 
consideration of the VCAA, as it may 
apply to the claim.  If the veteran's 
claim remains denied, he and his 
representative should be provided with a 
Supplemental Statement of the Case.  The 
applicable response time should be 
allowed.
                               
The case should then be returned to the Board for further 
review.  No action is required of the veteran until he is 
notified.  The purpose of this REMAND is to accomplish 
additional development, and the Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


